Citation Nr: 0216535	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  95-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by right leg cramps.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
right fibula.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 1975 
and from September 1979 to January 1994. 

This appear arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
(the RO).  In January 1999, the Board of Veterans' Appeals 
(the Board) granted entitlement to service connection for a 
left shoulder disability, denied entitlement to service 
connection for left ear hearing loss and a compensable 
evaluation for service-connected right ear hearing loss, and 
remanded the issues of entitlement to service connection for 
disability manifested by right leg cramps and entitlement to 
a compensable evaluation for residuals of a fracture of the 
right fibula to the RO for additional development.  The 
veteran subsequently moved to Puerto Rico, and his file was 
transferred to the San Juan, Puerto Rico RO.  The case is 
again before the Board for adjudication.


FINDINGS OF FACT

1.  A chronic disability manifested by right leg cramps was 
not shown in service or after service discharge.

2.  The medical evidence of record does not demonstrate a 
nexus between the veteran's claimed right leg cramps and his 
service-connected residuals of a fracture of the right 
fibula.

3.  Recent medical evidence does not show any functional 
disability of the right knee or ankle.





CONCLUSIONS OF LAW

1.  A disability manifested by right leg cramps was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Right leg cramps are not proximately due to or the result 
of service-connected residuals of a fracture of the right 
fibula.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.310(a) (2002).

3.  The schedular criteria for a compensable rating for 
residuals of a fracture of the right fibula have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
leg cramps and an increased disability rating for his 
service-connected right leg fracture residuals.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will also provide a common factual 
background.  The Board will then address each issue 
separately, giving the relevant VA law and regulations, an 
analysis of the claim and an analysis.

Generally applicable law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

That statute also provided that, with regard to claims 
denied by VA as not well-grounded between July 14, 1999 
and the date of enactment, November 9, 2000, the claimant 
may request that the claim be readjudicated as if the 
denial had not been made.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000) [codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2001)].  Although the January 1999 
Board decision denied entitlement to service connection 
for hearing loss in the left ear as not well grounded, 
this is not within the time frame noted above and is 
subject to readjudication on that basis.

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

(i.)  Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2002)].  Also see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the veteran was notified by the January 1999 Board 
remand, a March 2002 letter from the RO and the August 2002 
Supplemental Statement of the Case of the pertinent law and 
regulations and the need to submit additional evidence 
concerning his claim.  

Based on the above, the Board concludes that the veteran 
has been amply informed of what is required of him.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his VA 
claims folder.

The March 2002 RO letter specifically informed the veteran 
as to what evidence he needed to submit to substantiate 
each of his claims.  He was told that the evidence must 
show three things in order to establish entitlement to 
service connection: an injury that began in military 
service or a disease that began in or was made worse 
during military service or an event in service causing 
injury or disease; a current disability; and a 
relationship between the current disability and an injury, 
disease, or event in service.  He was told to submit 
medical evidence showing that he had been treated for 
right leg cramps.  With respect to his increased rating 
claim, the veteran was told to submit medical evidence 
showing aggravation of his service connected residual of a 
right tibia fracture.

The veteran was also told in March 2002 what evidence he 
was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that he 
should send any pertinent evidence as soon as possible but 
that VA would obtain any government records that he 
adequately identified and would make reasonable efforts to 
obtain nongovernmental records adequately identified that 
he wished VA to obtain for him.  The veteran was told to 
sent the information within 30 days from the date of the 
letter.  However, the veteran did not respond to the RO's 
letter.  

In addition, the August 2002 Supplemental statement of the 
Case provided the veteran once again with great detail 
concerning his responsibility, and that of VA, with 
respect to development of his claim.  Accordingly, the 
Board finds that the duty to notify has been fully 
satisfied.

(iii.)  Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision 
on the claim.  See Pub. L. No. 106-475, § 3(a) [now 
codified at 38 U.S.C.A. § 5103A(d) (West Supp. 2001)].  

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  An examination is deemed 
"necessary" if the evidence of record (lay or medical) 
includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms 
may be associated with the claimant's active military, 
naval, or air service; but does not contain sufficient 
medical evidence for the Secretary to make a decision on 
the claim.

The record contains service medical records and post-
service examination reports, most recently in March 2002, 
related to the issues on appeal.  The March 2002 VA 
examination was the result of instructions contained in 
the Board's January 1999 remand.  The Board believes that 
the record contains sufficient medical evidence with which 
it may render informed decisions on the issues on appeal.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  In August 
1999, in response to the Board remand, VA sent the veteran 
a letter requesting that he fill out an enclosed VA Form 
21-4142 providing relevant information on all health care 
providers who had treated him for his right lower 
extremity problem since service discharge.  No response 
was received from the veteran.  The RO invited the 
submission of additional relevant evidence and argument in 
its March 2002 letter, and no response was received from 
the veteran.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.  

Factual Background

The veteran's service medical records reveal that he incurred 
a fracture of the upper third of the right fibula in October 
1988.  In December 1988, it was noted that the veteran had 
gotten his long cast off about two weeks earlier; the veteran 
walked with a cane and still had right leg pain.  X-rays in 
January 1989 showed beginning callous formation at the site 
of the fracture.  The veteran complained in April and June 
1989 of persistent pain and occasional soft tissue swelling 
in the right leg.  
X-rays in April 1989 revealed an increase in callous 
formation with no change in alignment.  

The veteran indicated in June 1989 that he had trouble 
getting up from a prone position due to the fracture; 
physical therapy was prescribed for strengthening, and a 
physical profile was issued.  The physical therapist noted 
the veteran's complaints of periodic edema from the ankle to 
the knee, and found decreased tone in the third, fourth, and 
fifth toes and only fair right hamstring strength.  An 
exercise program was prescribed.  

The veteran complained on an October 1993 medical history 
report of leg cramps, and it was noted on the back of the 
form that he had cramps in his right leg related to a 
fracture of the right fibula four years earlier.  His lower 
extremities were noted to be normal on medical examination in 
October 1993.

Service connection was granted for a fracture of the right 
fibula in a July 1994 VA rating decision.  A noncompensable 
disability rating was assigned.  The veteran appealed that 
decision.  

On VA physical examination in August 1994, it was reported 
that the right fibula appeared to be satisfactorily aligned 
and healed.  There was satisfactory sensory and motor 
function of the peroneal nerve.  X-rays showed a well-healed 
fracture of the proximal fibular diaphysis.  The diagnosis 
was history of fracture of the right proximal fibula with 
perineal nerve difficulties that had resolved.

In January 1999, the Board remanded the two issues currently 
on appeal so that the veteran could be accorded a VA 
examination to determine the nature, manifestations and 
severity of the veteran's right leg disabilities, to include 
an opinion as to the etiology of the claimed right leg 
cramps.

The veteran complained on VA examination in March 2002 of 
moderate to severe pain in the right proximal fibula and 
occasional right leg cramps at the fracture site.  He was not 
receiving any treatment for his right leg.  Standing, 
running, and stretching of the right leg precipitated pain; 
relaxation and sitting for 10-15 minutes alleviated the pain.  
The veteran said that there had not been any acute attacks of 
severe leg pain in the past year but that he had chronic 
pain.  He did not need any help to walk.  He had missed two 
days from work over the previous year due to his right leg 
condition.  There was no limitations in his job as a mail 
handler at the Post Office due to his right leg.  He said 
that he had difficulty running long distances and doing push-
ups due to the leg.  

On physical examination of the right leg in March 2002, there 
was a palpable soft tissue mass, nontender to palpation and 
movable.  There was no angulation, false motion, shortening 
or intra-articular involvement.  It was also reported that 
there was no tenderness to palpation, drainage, erythema, 
painful motion, weakness, redness, or heat in the right lower 
extremity.  The veteran had a normal gait.  Range of motion 
of the right leg was from 0-120 degrees; range of motion of 
the right ankle included 20 degrees of dorsiflexion and 45 
degrees of plantar flexion.  The diagnosis was residual, 
right proximal fibula fracture.  X-rays in April 2002 showed 
the presence of a healed fracture at the proximal shaft of 
the fibula with associated mild deformity at the fracture 
site.  

The examiner went on to note that the right leg condition was 
dormant, with the only residual being a soft tissue mass of 
bony deformity of a well-healed fracture, with no muscle 
atrophy.  The examiner, noting that the veteran had not 
complained of leg cramps prior to October 1993, concluded 
that there was no current disability that accounted for the 
service complaints of cramping.  He said that the veteran had 
not complained of cramps on VA examination in August 1994, at 
which time X-rays showed a well-healed fracture of the right 
fibula; that there was no swelling of the legs; and that the 
cramping was not likely due to the veteran's service-
connected right fibula fracture.

1.  Entitlement to service connection for disability 
manifested by right leg cramps.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2002); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may not be granted unless a current 
disability exists.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998)

Analysis

The veteran, who is service connected for residuals of a 
fracture of the right fibula, is seeking entitlement to a 
disability manifested by right leg cramps either on a direct 
basis or as secondary to his service-connected residuals of a 
fracture of the right fibula.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) evidence of incurrence in service or of a 
service-connected disability; and (3) medical evidence of a 
nexus between service or the service-connected disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Reiber v. Brown, 7 Vet. 
App. 513, 516-7 (1995).

To recapitulate the pertinent medical evidence, although the 
veteran complained on his October 1993 medical history report 
of right leg cramps, his lower extremities were noted to be 
normal on medical examination in October 1993.  When examined 
by VA in August 1994, the veteran did not complain of leg 
cramps, and it was noted that his right leg fracture had 
healed well.  Additionally, when examined by VA in March 
2002, the examiner did not find any swelling or functional 
impairment of the right leg and concluded that there was no 
current disability that accounted for the veteran's leg 
cramps and that, based on the medical findings, the cramps 
were unlikely to be due to his service-connected residuals of 
a fracture of the right fibula.

Applying the Hickson/Reiber analysis to these facts, with 
respect to element (2), there are in-service complaints of 
leg cramps, and there is a service-connected right leg 
disability.

However, Hickson/Reiber element (1), a current disability, is 
not met.  No disability manifested by leg cramps has been 
medically diagnosed.  To the extent that the veteran has 
complained of leg cramps, it is well established that a 
symptom, such as pain, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

To the extent that the veteran himself believes that a 
current disability manifested by leg cramps exists, or 
that such disability is related to his service-connected 
residuals of a fracture of the right fibula, it is now 
well-established that as a layperson without medical 
training, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The 
veteran's own assertions are therefore afforded no 
probative weight.

Therefore, in the absence of a currently diagnosed 
disability, Hickson element (1) is not met and service 
connection cannot be granted on either a direct or secondary 
basis.
 
For the sake of completeness, the Board will also address 
Hickson/Reiber element (3), medical nexus.  It appears that 
any contentions pertaining to medical nexus emanates from the 
veteran himself.  As noted above, the veteran is not 
qualified to render a medical opinion.  Although there is a 
comment in the veteran's service medical records that the 
veteran's leg cramps were related to his leg fracture, this 
appears to have been merely a transcription of the veteran's 
own theory.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ["a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional"].  

Furthermore, and significantly in the opinion of the Board, 
the March 2002 VA examiner discounted any relationship.  The 
VA examiner further provided a reason, namely that the leg 
cramps were not coincident with the fracture but were first 
reported a number of years later.  The Board additionally 
notes that the examiner's opinion was provided at the Board's 
own request. 

Based on its analysis of the evidence, the Board concludes 
that Hickson/Reiber element (3), as well as element (1), has 
not been met.  The veteran's claim of entitlement to service 
connection for leg cramps accordingly fails on that basis 
also.

In summary, for the reasons and bases expressed above, the 
Board concludes that 
A preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for leg cramps.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the right fibula.

The veteran is also seeking entitlement to a compensable 
disability rating for his service-connected right fibula 
fracture residuals.

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria will be referenced 
where appropriate in connection with the Board's discussion 
of the issues on appeal, below. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating is 
to be assigned.  38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).

Specific schedular criteria

The veteran's service-connected right fibula fracture is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
[impairment of tibia and fibula].

Under Diagnostic Code 5262, impairment of the tibia and 
fibula manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion with a 
moderate degree of knee or ankle disability warrants a 20 
percent rating, and malunion with a marked knee or ankle 
disability warrants a 30 percent evaluation.  A 40 percent 
rating may be assigned for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2002).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2001).

Initially assigned ratings

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court of Appeals for Veterans Claims (the Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.


Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The assigned diagnostic code, Diagnostic Code 5262 
[impairment of tibia and fibula], appropriately refers to the 
veteran's service-connected disability.  The veteran has not 
suggested that another diagnostic code would be more 
appropriate.

The Board notes that the veteran's service-connected right 
leg disability does not involve the knee joint, which means 
that Diagnostic Codes 5256 [ankylosis of the knee], 5258 
[dislocation of semilunar cartilage], and 5259 [removal of 
semilunar cartilage] do not apply.  Because there is no 
evidence of recurrent subluxation or lateral instability of 
the knee, Diagnostic Code 5257 does not apply.  Because range 
of motion of the right leg was from 0 degrees of extension to 
120 degrees of flexion in March 2002, a compensable 
evaluation is not warranted under either Diagnostic Code 5260 
or 5261, which require that either flexion of the leg be 
limited to 45 degrees or extension of the leg be limited to 
10 degrees to warrant a compensable evaluation.  Because 
there is no evidence of genu recurvatum, Diagnostic Code 5263 
does not apply.  Diagnostic Code 5271 also does not help the 
veteran since motion of the right ankle was normal on 
examination in March 2002.



Schedular rating

The veteran's residuals of a fracture of the right fibula is 
currently evaluated as noncompensably disabling under 
Diagnostic Code 5262, which is indicative of virtually no 
disability.  See 38 C.F.R. § 4.31.  As discussed above, to 
warrant a 10 percent evaluation, there must be impairment of 
the tibia and fibula manifested by malunion, with slight knee 
or ankle disability.  

The veteran's service medical records in essence show a right 
leg fracture which took a while to heal, but which evidently 
healed without significant residuals.  Recent evidence of 
record, which consists of VA examination reports dated in 
August 1994 and March 2002 and includes X-ray studies, shows 
that the veteran's service-connected fracture of the right 
fibula has healed satisfactorily with essentially normal 
functioning.  It does not appears that the veteran seeks 
medical treatment for the right leg or has a need for 
medication or any assistive device. 
The veteran indicated in March 2002 that there was no 
limitation in his job as a mail handler due to his service-
connected disability.  The condition was considered dormant, 
with a nontender soft tissue mass the only residual.  
Consequently, a compensable evaluation is not warranted under 
Diagnostic Code 5262.

Based on the above, the Board finds that the veteran's 
service-connected residuals of a fracture of the right fibula 
does not more nearly approximate the criteria for a 
compensable evaluation.  38 C.F.R. § 4.7.

DeLuca considerations

As noted above, the veteran is assigned a noncompensable 
evaluation for right leg disability.  While the veteran 
reports experiencing right leg pain, VA examinations in 
August 1994 and March 2002 did not demonstrate the presence 
of functional loss of the right leg due to pain, weakness, 
flare-ups, or the like.  The veteran has indicated that he 
did not have any limitations in his job as a mail handler.

Because there is no medical evidence of functional 
disability, the Board finds that the preponderance of the 
evidence is against assigning a compensable evaluation for 
residuals of a fracture of the right fibula based on the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Fenderson consideration

The veteran's appeal arises from the original assignment of a 
disability rating. With regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings." 
See Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the findings on the veteran's service medical 
examination in October 1993 and on VA examinations in August 
1994 and March 2002, there is no indication in the record 
that the veteran's right leg disability has been severe 
enough to warrant a compensable evaluation at any time since 
service discharge.  Accordingly, the Board finds no basis for 
the assignment of a compensable disability rating during the 
rating period. 


ORDER

Entitlement to service connection for disability manifested 
by right leg cramps is denied.

Entitlement to a compensable evaluation for service-connected 
residuals of a right fibula fracture is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

